DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10, 14, 15 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10 and 11 of U.S. Patent No. 10,608,624. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of USPN 10,608,624 disclose all of the limitations of 1, 2, 10, 14, 15 and 19-20.  However, the claims of USPN 10,608,624 includes additional information not disclosed in the above claims of the instant application (e.g., the controller, body diode, etc.).  Nevertheless it would have been obvious to remove the elements of USPN 10,608,624 since it has been held that omission of an element and its function in a combination where the remaining elements .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 14, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennessy et al. (USPN 7,391,133).
With respect to the rejections under Hennessy et al., please see Examiner’s Mark Up of Fig. 7 of Hennessy et al. below to aid in explanation of the rejection.

Examiner’s Mark Up of Fig. 7 of Hennessy et al.


    PNG
    media_image1.png
    613
    701
    media_image1.png
    Greyscale


With respect to claim 1, Hennessy et al. discloses in Figs. 7 and 8, an apparatus (Fig. 8, wherein Fig. 7 discloses the details of the 300 K Switching devices and the 77K switching devices)  comprising: 
a first leg (left-most leg of the 77 K Conducting MOSFETs of Fig. 7, see Examiner’s Mark Up figure above) comprising a plurality of transistors connected in series (transistors circled in the above Mark Up), wherein each of the plurality of transistors comprises a respective body diode oriented in a same direction of current 
a second leg connected in parallel to the first leg (middle leg as indicated in the above Mark Up), the second leg comprising a first transistor (e.g., see transistor within the triangle of the above Mark Up); and 
a third leg connected in parallel to the first leg and the second leg (right-most leg of the above Mark Up), the third leg comprising a first diode (any one of the body diodes of the third leg).  
With respect to claim 2, the apparatus of claim 1, wherein the first transistor comprises a first body diode (body diode within the triangle), and wherein a cathode of the first body diode is connected to a cathode of the first diode of the third leg (when the diode of the third leg is selected as the bottom most body diode of the third leg the circuit is connected as claimed).  
With respect to claim 5, the apparatus of claim 2, wherein the second leg further comprises a second diode (diode within the diamond shape of the above Mark Up) connected in series to the first body diode of the first transistor (via the other diodes/transistors of the second leg) and orientated in an opposite direction of current flow compared to the first body diode of the first transistor (the diodes are connected as claimed).  
With respect to claim 6, the apparatus of claim 5, wherein the second diode is a body diode of a second transistor connected in series with the first transistor of the second leg (transistor within the diamond shape of the above Mark Up the transistors are connected and operative as claimed).  
.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7-9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennessy et al. (USPN 7,391,133)
With respect to claim 3, Hennessy et al. discloses  the apparatus of claim 1, wherein the plurality of transistors of the first leg comprise at least two metal-oxide-semiconductor field-effect transistors (MOSFETs) MOSFETs oriented in a common direction of current flow (the two MOSFETs that are circled in the above Mark UP).
Hennessy et al. fails to disclose each MOSFET of the at least two MOSFETs being rated to block voltage of no more than having a voltage blocking rating of 200 V or less.  

With respect to claim 4, Hennessy et al. fails to disclose “wherein the first transistor of the second leg comprises a MOSFET rated to block at least 600 V”.
However, it would have been obvious to construct the circuit such that the MOSFET blocks at least 600 V, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to do so for the purpose of being able to withstand voltages of at least 600 Volts when the circuit is operated in systems requiring such voltage levels.
With respect to claim 7, Hennessy et al. fails to disclose “the apparatus of claim 5, wherein the first diode has a lower conduction voltage than the second diode.”
However it would have been obvious to set the conduction voltages of the diodes to any desired values including one where the first diode conduction voltage is lower than the second diode conduction voltage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated 
With respect to claims 8 and 9, Hennessy et al. fails to explicitly disclose additional sets of transistors connected similarly as “the plurality of transistors” in series with “the plurality of transistor”.  Thus, Hennessy et al. fails to disclose:
With respect to claim 8, “wherein the first leg further comprises a third transistor connected in series with the plurality of transistors, and oriented in an opposite direction of current flow compared to the second diode of the second transistor”; and
with respect to claim 9 “wherein the first leg further comprises a fourth transistor connected in series with the plurality of transistors and oriented in a same direction of current flow as the third transistor”.
However, it can be seen if there was an additional set of “the plurality of transistors” connected in series and in the same fashion as “the plurality of transistors” in the first leg, then Hennessy et al. would disclose such a third and fourth transistor connected and operative as recited in claims 8 and 9.  Furthermore, it can be seen that there is ellipses shown in figure 7 connected to the source of the plurality of transistors of the first leg.  As is known such ellipses are intended to imply additional transistors/elements that are not explicitly disclosed.  
It would have been obvious to add another set of plurality of transistors in series with the plurality of first leg of Fig. 7 of Hennessy et al. since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  One would have been motivated to do 
Claim 16 is rejected for the same reasons as claim 3.
	Claim 17 is rejected for the same reasons as claim 4.

Claim(s) 1, 10, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hennessy et al. (USPN 7,391,133), note second interpretation of Hennessy et al..
With respect to the rejections under Hennessy et al., please see Examiner’s Second Mark Up of Fig. 7 of Hennessy et al. below to aid in explanation of the rejection.














Examiner’s Second Mark Up of Fig. 7 of Hennessy et al.

    PNG
    media_image2.png
    582
    548
    media_image2.png
    Greyscale





a first leg (left-most leg of the 77 K Conducting MOSFETs of Fig. 7, see Examiner’s Mark Up figure above) comprising a plurality of transistors connected in series (transistors circled in the above Mark Up), wherein each of the plurality of transistors comprises a respective body diode oriented in a same direction of current flow (body diodes of the above circled transistors, with respect to Fig. 8 current flows in the anode to cathode direction of above body diodes); 
a second leg connected in parallel to the first leg (18 of Fig. 7) the second leg comprising a first transistor (18 of Fig. 7 may include a transistor and body diode such as 12 with 16 of Fig. 2, or a “transistor”,  see Col. 4 lines 17-21, see Col. 3 line 61 “other bipolar” “modules”, and Col. 3 lines 49-53 which discloses that the “other types” includes “transistors”); and 
a third leg connected in parallel to the first leg and the second leg (leg to the right of the first leg of the above Mark Up), the third leg comprising a first diode (any one of the body diodes of the third leg).  
With respect to claim 10, the apparatus of claim 1, further comprising a controller (controller which turns on/off the 300 K and 77 K switching devices, see Fig. 9) configured to transition the apparatus from a non-conduction period (see period of Fig. 9 when total current is equal to zero, e.g., left most portion of Total Current graph and/or right most portion of Total Current graph) to a conduction period (see period when the Total current is equal to Io) when by turning the first transistor of the second leg from an 
Claims 14, 19 and 20 are rejected for the same reasons as claims 1 and 10.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romas (USPN 9,571,086) in view of Lee et al. (USPN 7,279,931).
With respect to claim 11, Romas et al. discloses, an apparatus (Fig. 2) comprising: 
a first leg (10-1 with 10-2) comprising: 
a first transistor (10-1) and oriented in a first direction of current flow (from 44 to 46), and a second connected to the first transistor (10-2) and oriented in a second direction of current flow that is opposite of the first direction of current flow (from 46 to 44); and
 a second leg connected in parallel to the first leg (10-3 with 10-4), the second leg comprising: 
a first transistor (10-3), 

Romas merely discloses 10-1 and 10-2 being constructed from single transistors.  Thus, Romas fails to disclose the first transistor comprising “a first plurality of transistors connected in series” and the second transistor comprising “a second plurality of transistors connected in series”.
However, it is old and well-known to replace generic single transistors with a plurality of cascode connected transistors for the purpose of, among other things, increasing the power/current/voltage handling capabilities (i.e., the voltage tolerance) of the cascode device (e.g., having larger capabilities than a single transistor).  This is further evidenced in Fig. 1 (see combined 102 of Fig. 1) and Col. 1 lines 50-58 of Lee et al.
It would have been obvious to replace each of the single transistors of Romas with a plurality of cascode connected transistors, for the purpose of increasing the voltage tolerance of the circuit of Romas et al. when it is desired to operate the circuit at voltage levels that are above the tolerance of signal transistor device.
As combined above the circuit is connected as claimed.


Allowable Subject Matter
Claims 12 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 1/20/21, with respect to the rejection of claim 11 under 103 as being obvious with respect to Romas in view of Lee et al. have been fully considered but they are not persuasive. 
The statement that “it is notable that claim 11 does not recite a cascode connected transistors” is not persuasive for at least two reasons.  Firstly, the fact that claim 11 does not explicitly state “cascode connected” transistors does not mean that cascode connected transistors cannot read on the recited limitations as claim 1.  The modified transistors of Romas to be cascode connected as evidenced by Lee teaches the claimed recited limitations of claim 11 regardless of whether it states “cascode connected transistors.  Secondly, cascode connected transistors are a “plurality of transistors connected in series” and thus meet the claimed limitations.  Additionally, it can be clearly seen that such cascode connected transistors are old and well-known as 
The argument that “Lee fails to cure the deficient disclosure of Romas because Lee is silent about ‘a first plurality of transistors connected in series and oriented in a first direction of current flow, and a second plurality of transistors connected in series to the first plurality of transistors and oriented in a second direction of current flow that is opposite of the first direction of current flow’, as recited in claim 11” is not persuasive.  It can be seen that Romas discloses two transistor devices having opposite directions of current flow when respectively conductive.  Additionally, Lee discloses that it is old and well known to replace a single transistor with multiple transistors.  Thus, each single transistor of Romas would be replaced with multiple serially connected (i.e., cascode) transistors.  Therefore, the combination discloses the claimed limitation.  Such cascoding/serial connection of transistors is old and well-known as further evidenced by Hennessy et al.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849